DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species I (claims 1-2, 4-7, 9-12, 14, 16-20) in the reply filed on 7/18/2022 is acknowledged.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “surgical instruments” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  In particular, the claims recite interaction of surgical instruments with the outlines such as in claims 1, 11, 20; however, no surgical instruments are shown; in particular, no surgical instruments are shown where the outline has an outer perimeter and dimensions greater than that of the surgical instruments.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-7, 9-12, 14, 16-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-12, 14-15, 17, 19-20 of copending Application No. 17/284,821 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to remove limitations from the ‘821 application such as an insert if such features and its function was not desired since it has been held that omission of an element and its function is obvious if the function of the element is not desired.  Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-7, 9-12, 14, 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, 12, “the shape”, “the respective different parts”, “the outline”, lack antecedent basis.  It is unclear if applicant is claiming the combination of the tray with the surgical instruments or if applicant is claiming the subcombination of the tray capable of functioning with surgical instruments.  It is unclear what the shape of the outline is since it is based on an unclaimed surgical instrument and it is unclear what shape that surgical instrument has.  Furthermore, the dependency of claims 4-7, 9-12, 14, 16-20 is unclear due to a possible typo in the claim recitation such that it is unclear if they are all dependent on claim 1 or on other claims.  Regarding claim 5, “the relative positions” lack antecedent basis.  Regarding claim 11, it is not clear how the outline has an outer perimeter and dimensions greater than a surgical instrument if the surgical instrument is unclaimed.  Regarding claim 14, “the form” lacks antecedent basis.  Regarding claim 16, “the remainder”, “the surrounding material”, “the surround color” lacks antecedent basis. Regarding claim 19, “the form” lacks antecedent basis.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Regarding claim 20, the claims are directed to a tray; however, claim 20 recites a plurality of parts which are separate from the tray and thus claim 20 fails to limit the parent claim to which it depends on.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Patent No. 8,267,246 to Bettenhausen et al. (Bettenhausen).
Regarding claim 1, Bettenhausen discloses a surgical instrument tray (Fig 22) for surgical instruments (intended use) comprising a tray (31) having a plurality of side walls (38, 39) and a base (35) which define an interior space, a lid (32) for closing the interior space and which is removable from the tray, a plurality of outlines (205, Fig 26) located within the interior space, each outline having the shape of the outline of a corresponding surgical instrument of part thereof, each outline has at least one support (108) arranged to receive and releasably hold the respective different parts of the surgical instrument above and in registration with the outline since it has the structure as recited and wherein the plurality of outlines are configured to indicate that the different parts of the surgical instrument are assembled to form the surgical instrument and/or that the surgical instrument is disassembled into different parts since it has the structure as recited.

Claim(s) 1-2, 4-7, 9-12, 14, 17, 20, as best understood, is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 2014/0083886 to Winterrowd et al. (Winterrowd).
Regarding claim 1, Winterrowd discloses a surgical instrument tray (Fig 1a) for surgical instruments (intended use) comprising a tray (108) having a plurality of side walls and a base which define an interior space (Fig 1a), a lid (104) for closing the interior space and which is removable from the tray, a plurality of outlines (brackets 212, 220) located within the interior space, each outline having the shape of the outline of a corresponding surgical instrument of part thereof, each outline has at least one support (252a, b) arranged to receive and releasably hold the respective different parts of the surgical instrument above and in registration with the outline since it has the structure as recited and wherein the plurality of outlines are configured to indicate that the different parts of the surgical instrument are assembled to form the surgical instrument and/or that the surgical instrument is disassembled into different parts since it has the structure as recited (¶0010, ¶0016, ¶0028).
Regarding claim 2, Winterrowd further discloses plurality of outlines (brackets) are further capable of indicating how the different parts of the surgical instrument are assembled since it has the structure as recited (¶0010, ¶0016, ¶0028).
Regarding claim 4, Winterrowd further discloses the plurality of outlines (brackets 212, 220) are configured by being grouped together (since they are adjacent each other).  Furthermore, note that product by process limitations are given little patentable weight.
Regarding claim 5, Winterrowd further discloses plurality of outlines configured by the relative positions of the outlines (since they are adjacent each other Fig 2b).  Furthermore, note that product by process limitations are given little patentable weight.
Regarding claim 6, Winterrowd further discloses the outlines color coded (¶0010, ¶0016) and thus can be configured by color coding.  Furthermore, note that product by process limitations are given little patentable weight.
Regarding claim 7, Winterrowd further discloses plurality of outlines configured by respective indicia (color, ¶0010, ¶0016) associated with each outline.  Furthermore, note that product by process limitations are given little patentable weight.
Regarding claim 9, Winterrowd further discloses plurality of outlines connected by respective lands (labels, ¶0016), each land including indicia that can indicate how parts are assembled or disassembled (alpha-numeric text, ¶0016).
Regarding claim 10, Winterrowd further discloses a further plurality of outlines (214, 216), each having a shape that can correspond to a surgical instrument and each outline having a support as recited (Fig 2a, ¶0024). 
Regarding claim 11, as best understood, Winterrowd discloses the structure of the outline has recited having an outer perimeter (Fig 3a, Winterrowd) and dimensions of the outline would be capable of being greater than a surgical instrument such that the outer perimeter of the outline is visible when parts of the instrument are located within respective supports of the outlines.
Regarding claim 12, Winterrowd further discloses plurality of outlines (brackets 212, 224) part of a sheet of material which is separate to base of the tray (108) (Figs 3a, 3b).
Regarding claim 14, Winterrowd further discloses each outline (212) in the form of a continuous strip (Fig 3a).
Regarding claim 17, Winterrowd further discloses plurality of outlines (212, 224) made from sheet of metal (¶0031) and capable of being created by cutting sheet of metal.  Note that product by process limitations are given little patentable weight.
Regarding claim 20, Winterrowd further discloses the plurality of parts from which the surgical instrument is assembled and wherein the plurality of parts is received in and held by respective supports above and in registration with corresponding respective outlines.  In particular, each different surgical instrument can function as a respective part (abstract).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winterrowd.
Regarding claim 16, Winterrowd further discloses plurality of outlines (212, 220) of varying colors which can be different (¶0016) but does not teach contrasting color with surrounding material.  However, one of ordinary skill in the art would have found it obvious to select different and contrasting colors of the outlines with the color of the insert in order to provide a better visual indicator for placement of the instruments.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winterrowd in view of US Patent No. 5,348,103 to Miller.
Regarding claim 18, Winterrowd discloses the tray of claim 1 but does not teach each support having an outer part made of resilient, non-metallic material.  However, Miller discloses an instrument tray (Fig 1) and in particular discloses support members (110) made of resilient non-metallic material (rubber) and one of ordinary skill in the art would have found it obvious to manufacture the Winterrowd support of resilient non-metallic material in order to facilitate gripping of instruments and tolerate temperatures and or chemical sterilants involved.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winterrowd in view of US Patent No 6,783,004 to Rinner.
Regarding claim 19, Winterrowd discloses the tray of claim 1 but does not teach each support in the form of a clip.  However, Rinner discloses a surgical instrument tray (Fig 2) and in particular discloses supports (34, 36) in the form of a clip (Fig 5).  One of ordinary skill in the art would have found it obvious to have the supports in the form of a clip to facilitate holding of the surgical instruments.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/Examiner, Art Unit 3735